Citation Nr: 1125900	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left eye disability, to include as secondary to residuals of a right eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 Regional Office (RO) in Chicago, Illinois rating decision, which denied the claim on appeal.

The Veteran testified at a hearing before the undersigned in April 2011.  A transcript of the hearing has been associated with the claims file.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2010).

In the Veteran's June 2009 VA Form 9, Appeal to Board of Veteran's Appeals, he raised the issue of entitlement to an increased rating greater than 30 percent for residuals of a right eye injury, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for a left eye disability, to include as secondary to service-connected residuals of right eye injury.  After a complete review of the record, the Board finds that the claim must be remanded.

Initially, the Board notes that any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310 (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Veteran was afforded a VA examination in June 2007 and the RO obtained an addendum opinion in April 2009.  The April 2009 VA opinion indicated that the Veteran's complaints of decreased visual acuity was less likely than not caused by his service-connected residuals of right eye injury.  Instead, the examiner stated that the Veteran's cataract in the left eye was the cause of his visual complaints.  As noted above, however, service connection may be established on a secondary basis by showing either that the current disability was caused or aggravated by the service-connected disability.  The examiner's April 2009 opinion failed to specifically address whether the left eye cataract was aggravated by the Veteran's service-connected right eye disability.  As such, another addendum opinion is necessary to consider the foregoing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should make arrangements for the claims file to be sent to the same examiner that conducted the June 2007 VA examination and provided the April 2009 VA medical opinion.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner.  The examiner should be asked to issue another addendum to the June 2007 VA examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including this remand, and all other relevant records, and must indicate on the examination report that such review was accomplished.    

After reviewing the claims file, the examiner should state whether it is as least as likely as not (50 percent probability or more) that the Veteran's cataract of the left eye was permanently aggravated by his service-connected right eye disability.

If service-connected right eye disability aggravates the left eye disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the reviewer finds that diagnostic testing is necessary, such should be accomplished.

The examiner should provide a rationale for the opinion provided and reconcile any contradictory evidence of record.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue an SSOC to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


